Ex. AMENDED AND RESTATED EMPLOYMENT AGREEMENT WITH SILVERLEAF RESORTS, INC. THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made between SILVERLEAF RESORTS, INC., a Texas corporation (“Silverleaf”), and ROBERT E. MEAD (the “Employee”). R E C I T A L S: A. Employee is a key executive officer and employee of Silverleaf; B. Employee is currently employed by Silverleaf under an Amended, Extended and Restated Employment Agreement dated effective January 1, 2006 (the “Existing Agreement”) which has a Term ending December 31, 2008; and C. Silverleaf and Employee now desire to amend the Existing Agreement as set forth herein. NOW, THEREFORE, in consideration of the premises and terms hereinafter set forth, the Existing Agreement is hereby amended, extended and restated as follows: A G R E E M E N T: Section 1.Employment.Employee's employment with Silverleaf as Chief Executive Officer is hereby continued, effective as of the Effective Date until December 31, 2008 (the “Term”), unless sooner terminated pursuant to the termination provisions of this Agreement.Employee may not engage in other employment while he or she is in the employ of Silverleaf pursuant to this Agreement. Section 2.Duties.Employee agrees to devote such time, attention and energies as are necessary to fulfill his or her duties as reasonably specified by the Board of Directors of Silverleaf from time to time for an employee of Employee’s position.Employee further agrees that he or she will promote the best interests and welfare of Silverleaf and shall perform any and all duties to the best of his or her abilities.The Employee shall: (a) Non-Competition:Not render to others, during his or her employment with Silverleaf, service of any kind for compensation or promote, participate or engage in any other business activity which would conflict or interfere with the performance of his or her duties or loyalty under this Agreement, including, but not limited to, participating in the promotion or sale of products or services for a competitor of Silverleaf or otherwise engage in business with such competitor; (b) Regulatory Laws:Abide by all applicable statutes, rules and regulations of each jurisdiction in which the Company does business, including but not limited to all rules and regulations of the Securities & Exchange Commission (“SEC”); and (c)Silverleaf Rules:Abide by all rules, regulations, and policies issued by Silverleaf, which are pertinent to Employee's duties and obligations. Section 3.Compensation.As the compensation (“Compensation”) for the services rendered pursuant to this Agreement: (a) Base Compensation:Silverleaf shall pay Employee base compensation computed at the annual rate of Nine Hundred Twenty-Five Thousand and No/100 Dollars ($925,000.00), payable in semi-monthly payments on the 15th day and the last day of each month. (b) Other Plans:Employee shall be entitled to participate in any bonus, incentive, stock option or other compensation plans of Silverleaf only to the extent the Compensation Committee and/or the Board of Directors of Silverleaf may deem appropriate from time to time. (c) Vehicle Expenses:Silverleaf shall pay all reasonable expenses associated with the Company's use of Employee's vehicle. (d) Fringe Benefits:Silverleaf shall provide Employee health insurance under its group plans, as they may exist from time to time.The cost of any coverage of any of the Employee's family members under Silverleaf's group plan shall be paid by the Employee.The Employee shall also be entitled to such vacation time, sick leave and other fringe benefits as may be specified by the Board of Directors of Silverleaf from time to time for its executive personnel. (e) Use of Company Airplane:Employee shall be entitled to the charter-free use of Silverleaf’s airplane for personal purposes up to a maximum of fifty (50) hours during each calendar year of the term of this Agreement.Silverleaf shall be obligated to provide this charter-free use for only so long as Silverleaf maintains ownership of an airplane for use in its business operations.Silverleaf shall also report the use as additional compensation as required by the applicable regulations and rules of the Internal Revenue Service. -2- Section 4.Termination Payments. If Employee’s employment with Silverleaf is terminated prior to a Change of Control, the payment to Employee of all compensation earned to the date of termination (the “Earned Compensation”) shall be in full satisfaction of all of Employee’s claims against Silverleaf under this Agreement and Employee shall be entitled to no other termination pay.If Employee’s employment is terminated after a Change of Control and during the Term or any extended Term of this Agreement, then the following provisions shall apply: (a) Good Cause or Voluntary Termination:If Silverleaf terminates Employee’s employment for Good Cause, or if Employee voluntarily terminates Employee’s employment other than for Good Reason, then Employee shall be entitled to the Earned Compensation only. (b) No Good Cause or Good Reason:If Silverleaf terminates Employee’s employment other than for Good Cause, or if Employee terminates Employee’s employment for Good Reason, then Employee shall be entitled to the Earned Compensation and to Severance Pay.For this purpose, Severance Pay means an amount of compensation equal to two (2) times the sum of Employee’s base compensation as set forth in Section 3(a) above plus any discretionary bonuses granted to Employee during the calendar year in which the Change in Control occurs, but exclusive of any fringe benefits, vehicle usage and similar non-cash items.The Severance Pay shall be payable in a lump sum within thirty (30) days after the termination of employment.As a condition precedent to the payment of the Severance Pay, Employee agrees to execute and deliver to Silverleaf a general release of Silverleaf and its affiliates from any and all other claims that Employee might have against Silverleaf and its affiliates, the form of which will be provided by Silverleaf. (c)Death or Incapacity:If Employee’s employment is terminated because of Employee’s death, or Employee’s incapacity and inability to perform Employee’s duties hereunder due to Employee’s physical or mental illness, then Employee shall be entitled to the Earned Compensation only. Section
